EXHIBIT 10.5

ESSENDANT INC.

2015 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

(Non-Employee Directors)

 

This Restricted Stock Award Agreement (this “Agreement”), dated as September 1,
____, (the “Award Date”), is by and between [[FIRSTNAME]] [[LASTNAME]] (the
“Participant”), and Essendant Inc., a Delaware corporation (the “Company”). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Company’s 2015 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to deliver stock of the Company pursuant to
Section 3 of the Plan, the Committee has determined that the Participant should
receive a restricted stock award, on the following terms and conditions:

1.

Grant. The Company hereby grants to the Participant a Restricted Stock Award
(the “Award”) of [[SHARESGRANTED]] shares of Stock (the “Restricted Shares”).
The Award will be subject to the terms and conditions of the Plan and this
Agreement. The Award constitutes the right, subject to the terms and conditions
of the Plan and this Agreement, to distribution of the Restricted Shares.

2.

Stock Certificates. The Company will deliver certificates for, or cause its
transfer agent to maintain a book entry account reflecting the delivery of, the
Restricted Shares in the Participant’s name. The Secretary of the Company, or
the Company’s transfer agent, will hold the certificates for the Restricted
Shares, or cause such Restricted Shares to be maintained as restricted shares in
a book entry account, until the Restricted Shares either vest or are forfeited.
Any certificates that are delivered for Restricted Shares will bear a legend,
and any book entry accounts that are maintained therefore will have an
appropriate notation, in accordance with Section 6 hereof. The Participant’s
right to receive the Award hereunder is contingent upon the Participant’s
execution and delivery to the Secretary of the Company of all stock powers or
other instruments of assignment (including a power of attorney), each endorsed
in blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Restricted Shares in the event such Restricted Shares are forfeited in whole or
in part. To the extent applicable, the Company, or its transfer agent, will
distribute to the Participant (or, if applicable, the Participant’s designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof)
certificates evidencing ownership of vested Restricted Shares as and when
provided in Sections 4 and 5 hereof.

3.

Rights as Stockholder. On and after the Award Date, and except to the extent
provided in Section 9 hereof, the Participant will be entitled to all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares, the right to receive dividends and other
distributions payable with respect to the Restricted Shares, and the right to
participate in any capital adjustment applicable to all holders of Stock;
provided, however, that a distribution with respect to shares of Stock, other
than any regular cash dividend, will be deposited with the Company and will be
subject to the same restrictions as the Restricted Shares. If the Participant
forfeits any rights he or she may have under this Award in accordance with
Section 4 hereof, the Participant shall, on the day following the event of
forfeiture, no longer have any rights as a stockholder with respect to any and
all Restricted Shares not then vested and so forfeited, or any interest therein,
and the Participant

CHICAGO/#3025435.2

--------------------------------------------------------------------------------

shall no longer be entitled to receive dividends on or vote any such Restricted
Shares as of any record date occurring thereafter.

4.

Vesting; Effect of Date of Termination. So long as the Participant’s Date of
Termination has not yet occurred, the Participant’s Restricted Shares will
become one hundred present (100%) vested on the first anniversary of the Award
Date (the “Scheduled Vesting Date”)

If the Participant’s Date of Termination occurs for any reason before the
Scheduled Vesting Date, the Participant’s Restricted Shares will be forfeited on
and after the Participant’s Date of Termination, subject to the following:

 

(a)

If, prior to a Change of Control, the Participant’s Date of Termination occurs
before the Scheduled Vesting Date by reason of the Participant’s death or
Permanent and Total Disability (as defined below), a Pro Rata Portion of the
Restricted Shares will become vested as of the Participant’s Date of
Termination. As used herein, the “Pro Rata Portion” of the Restricted Shares
shall be determined by multiplying the number of Restricted Shares by a
fraction, the numerator of which shall be the number of whole months elapsed
between the Award Date and the Date of Termination, and the denominator of which
shall be twelve (12).

 

(b)

If the Participant’s Date of Termination is on the date of the Company’s first
annual stockholders’ meeting occurring after the Award Date and as of such date
the Participant has served as a member of the Board for at least six (6) years,
then the Restricted Shares will become fully vested as of the Date of
Termination.

 

(c)

If a Change of Control occurs after the Award Date and prior to the
Participant’s Date of Termination, then the Restricted Shares will become fully
vested as of the date of such Change of Control.

 

(d)

For purposes of this Agreement, the term “Permanent and Total Disability” means
the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as a director of the Company or to participate effectively and
actively as a director of the Company for 90 consecutive days or shorter periods
aggregating at least 180 days (whether or not consecutive) during any
twelve-month period.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein.

5.

Terms and Conditions of Distribution. To the extent applicable, the Company, or
its transfer agent, will distribute to the Participant certificates for any
portion of the Restricted Shares which becomes vested in accordance with this
Agreement as soon as practicable after the vesting thereof. If the Participant
dies before the Company has distributed certificates for any vested portion of
the Restricted Shares, the Company will distribute certificates for that vested
portion of the Restricted Shares and, to the extent provided under Section 4
hereof, the remaining balance of the Restricted Shares which become vested upon
the Participant’s death to the beneficiary designated by the Participant on a
form provided by the Company for this purpose. If the Participant failed to
designate a beneficiary, the Company will distribute certificates for such
Restricted Shares to the Participant’s estate.

22067v3

--------------------------------------------------------------------------------

The Participant may file a written election with the Internal Revenue Service,
within 30 days of the Award Date, electing pursuant to Section 83(b) of the Code
to be taxed currently on the Fair Market Value of the Restricted Shares as of
the Award Date. The Participant acknowledges that it is the Participant’s sole
responsibility to timely file an election under Section 83(b) of the Code. If
the Participant makes such election, the Participant shall promptly provide the
Company with a copy. If the Participant does not make an election to be taxed
currently under Section 83(b), then at the time the Restricted Shares vest, the
Participant will be obligated to recognize ordinary income in an amount equal to
the Fair Market Value as of the date of vesting of the Restricted Shares then
vesting.

The Company will not be required to make any distribution of any portion of the
Restricted Shares under this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale of
the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations. In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

6.

Legend on Stock Certificates. If one or more certificates for all or any portion
of the Restricted Shares are delivered in the Participant’s name under this
Agreement before such Restricted Shares become vested, the certificates shall
bear the following legend, or any alternate legend that counsel to the Company
believes is necessary or desirable, to facilitate compliance with applicable
securities or other laws:

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of [the Award Date] between the issuer (the “Company”) and the holder named
on this Certificate, and the Company reserves the right to refuse the transfer
of such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer. A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge.”

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement. Whether maintained in
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the Restricted Shares after the conditions set forth in Sections 4 and 5 hereof
have been satisfied as to such Restricted Shares.

7.

Delivery of Certificates. Despite the provisions of Sections 4 and 5 hereof, the
Company is not required to deliver any certificates for Restricted Shares if at
any time the Company determines that the listing, registration or qualification
of such Restricted Shares upon any securities exchange or under any law, the
consent or approval of any governmental body or the taking of any other action
is necessary or desirable as a condition of, or in connection with,

22067v3

--------------------------------------------------------------------------------

the delivery of the Restricted Shares hereunder in compliance with all
applicable laws and regulations, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company.  In addition,
notwithstanding any provision of this Agreement to the contrary, in lieu of
delivery of certificates as described herein, the Company reserves the right, in
its sole discretion, to deliver vested Restricted Shares hereunder, (a) by an
appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company, or (b) at the Participant’s request, by electronically
transferring such shares to a brokerage account designated by the Participant.

8.

No Right to Continued Service. Nothing herein confers upon the Participant any
right to continue in the service of the Company or any Subsidiary.

9.

Nontransferability. Except as otherwise provided by the Committee or as provided
in Section 5, and except with respect to vested shares, the Participant’s
interests and rights in and under this Agreement may not be assigned,
transferred, exchanged, pledged or otherwise encumbered other than as designated
by the Participant by will or by the laws of descent and distribution.
Distribution of Restricted Shares will be made only to the Participant; or, if
the Committee has been provided with evidence acceptable to it that the
Participant is legally incompetent, the Participant’s personal representative;
or, if the Participant is deceased, to the designated beneficiary or other
appropriate recipient in accordance with Section 5 hereof. The Committee may
require personal receipts or endorsements of a Participant’s personal
representative, designated beneficiary or alternate recipient provided for
herein, and the Committee shall extend to those individuals the rights otherwise
exercisable by the Participant with regard to any withholding tax election in
accordance with Section 5 hereof. Any effort to otherwise assign or transfer any
Restricted Shares (before they are distributed) or any rights or interests
therein or thereto under this Agreement will be wholly ineffective, and will be
grounds for termination by the Committee of all rights and interests of the
Participant and his or her beneficiary in and under this Agreement.

10.

Administration and Interpretation. The Committee has the authority to control
and manage the operation and administration of the Plan. Any interpretations of
the Plan by the Committee and any decisions made by it under the Plan are final
and binding on the Participant and all other persons.

11.

Governing Law. This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

12.

Sole Agreement. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement and the Plan constitute the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersede any and
all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties).

22067v3

--------------------------------------------------------------------------------

13.

Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

14.

Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other person.
No course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

in witness whereof, the Company and the Participant have duly executed this
Agreement as of the Award Date.

ESSENDANT INC.PARTICIPANT

By:

 

[gmgjjb4ebxyi000001.jpg]

 

Charles Crovitz_______________________________

Chairman of the Board[[FIRSTNAME]] [[LASTNAME]]

 

22067v3